Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 05 September 2019 and 11 March 2021 were filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are objected to because in Fig. 3c, reference character “100” has been used to designate “rock” rather than “rib deflection system” as described in the specification.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: In line 3 of paragraph 0089, “705where” should be changed to “705 where”.  
Appropriate correction is required.
Claim Objections
Claims 1, 10, 12, 17, 21, 23, and 25 are objected to because of the following informalities:  
In line 6 of claim 1, “the” should be inserted before “debris”.
In line 2 of claim 10, “a central portion” should be changed to “the central portion”.
In line 3 of claim 10, “a central portion” should be changed to “the central portion”.
In line 2 of claim 12, the phrase “being be” should be changed to “being”, or something similar.
In line 2 of claim 17, “the” should be inserted before “debris” and “a wall” should be changed to “the wall”.
In line 2 of claim 21, “a roof” should be changed to “the roof”.
In line 1 of claim 23, “the” should be inserted before “debris” and “a roof” should be changed to “the roof”.
In line 2 of claim 25, “the” should be inserted before “debris”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 8, 10, 11, 17, and 19 - 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "the fold" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 8, the phrase “high visibility” renders the claim indefinite because “high visibility” is a subjective phrase.
Regarding claim 8, the phrase “and/or” as recited in line 1 renders the claim indefinite because it is unclear whether Applicant intends to recite the respective limitations together or in alternative form.
Regarding claim 10, the use of the term “those” renders the claim indefinite because it is unclear as to which structural elements or limitations the term is referring.  Structural elements or limitations should always be referred to by name.
Claim 11 recites the limitation "the steel plate" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 17, the phrase “the extends along the length of the wall” is confusing because it is unclear as to which structural element is extending along the length of the wall.
Claim 17 recites the limitation "the length" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 21, the phrase “and/or” as recited in line 2 renders the claim indefinite because it is unclear whether Applicant intends to recite the respective limitations together or in alternative form.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 19, 20, and 23 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  All of the limitations recited in each of claims 19, 20, and 23 are intended use and fail to recite any structural elements or limitations that further limit claims 17 and 1, from which claims 19, 20, and 23 depend.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 9, 10, 17, 19 - 21, 23, and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stelzer et al. (US 2012/0211712).
Regarding claims 1, 19, 20, and 23, Stelzer discloses a deflection system, for deflecting debris falling from a wall or roof, the deflection system comprising: two or more anchors (uphill anchors 36, 29, 30); a support line (upper support cable 13) extending between the anchors; and a deflection net (12), supported by the support line and spaced from the wall (mountain slope), the deflection net facing the wall and configured to deflect debris falling from the wall (Figs. 1 and 2; paragraphs 0002, 0010 - 0012, 0016, and 0017).
Regarding claim 2, Stelzer further discloses an upper support line (13), for supporting an upper portion of the deflection net (12), and a lower support line (lower central cable 16), for supporting a lower portion of the net (Figs. 1 and 2; paragraph 0012).
Regarding claim 9, Stelzer further discloses a third support line (upper central cable 15) is configured to support a central portion of the net (12) (Figs. 1 and 2; paragraph 0012).
Regarding claim 10, Stelzer further discloses the third support line (15) is configured to support a central portion of the net (12) in certain areas, to reduce deflection in those areas, and to not support a central portion of the net in other areas (Figs. 1 and 2; paragraph 0012).
Regarding claim 17, Stelzer further discloses the deflection system is configured to deflect debris from a wall, wherein the deflection system (net 12) extends along the length of the wall (mountain slope), and from an upper portion of the wall, to a lower portion of the wall (Figs. 1 - 3; paragraphs 0002 and 0024).
Regarding claim 21, Stelzer further discloses the anchors (36, 29, 30) are positioned on the wall (mountain slope) from which debris is deflected (Figs. 1 and 2; paragraphs 0016 and 0017).
Regarding claim 24, Stelzer further discloses the net (12) is angled downwardly on one side, and configured to deflect falling debris at an angle (Fig. 1). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 9, 10, 12, 17, 20, 21, 23, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Stelzer et al. in view of Dalla Rosa Diego (FR 2984375; hereinafter “Diego”).
Regarding claims 1, 20, and 23, Stelzer discloses a deflection system, for deflecting debris falling from a wall or roof, the deflection system comprising: two or more anchors (uphill anchors 36, 29, 30); a support line (upper support cable 13) extending between the anchors; and a deflection net (12), supported by the support line and spaced from the wall (mountain slope), the deflection net facing the wall and configured to deflect debris falling from the slope (Figs. 1 and 2; paragraphs 0002, 0010 - 0012, 0016, and 0017).  Assuming arguendo that the mountain slope as disclosed by Stelzer is not a wall as recited in the claim(s), Diego teaches a deflection system for a steep slope or wall (page 1, lines 24 - 28).  It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have substituted the wall as taught by Diego for the steep slope as taught by Stelzer as a design consideration within the skill of the art to provide another scenario for which the deflection system is applicable.
Regarding claim 2, Stelzer further discloses an upper support line (13), for supporting an upper portion of the deflection net (12), and a lower support line (lower central cable 16), for supporting a lower portion of the net (Figs. 1 and 2; paragraph 0012).
Regarding claim 9, Stelzer further discloses a third support line (upper central cable 15) is configured to support a central portion of the net (12) (Figs. 1 and 2; paragraph 0012).
Regarding claim 10, Stelzer further discloses the third support line (15) is configured to support a central portion of the net (12) in certain areas, to reduce deflection in those areas, and to not support a central portion of the net in other areas (Figs. 1 and 2; paragraph 0012).
Regarding claim 12,  Stelzer further discloses the net (12) (paragraph 0012) comprises a plurality of apertures (Examiner takes the position that a net inherently includes a plurality of apertures.)  Stelzer in view of Diego fails to explicitly teach each aperture being about 55mm x 55mm in size.  Examiner takes the position that the size of each aperture lacks criticality in the claims and is a design consideration within the skill of the art based upon the size of the rocks, debris, etc. to be deflected by the deflection system.  A change in the size of a prior art device is a design consideration within the skill of the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).
Regarding claim 17, Stelzer further discloses the deflection system is configured to deflect debris from a wall, wherein the deflection system (net 12) extends along the length of the wall (mountain slope), and from an upper portion of the wall, to a lower portion of the wall (Figs. 1 - 3; paragraphs 0002 and 0024).
Regarding claim 21, Stelzer further discloses the anchors (36, 29, 30) are positioned on the wall (mountain slope) from which debris is deflected (Figs. 1 and 2; paragraphs 0016 and 0017).
Regarding claim 24, Stelzer further discloses the net (12) is angled downwardly on one side, and configured to deflect falling debris at an angle (Fig. 1). 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Stelzer et al. in view of Wartmann (US 2007/0131917).  Stelzer further discloses a support line (13) is attached to an edge of the net (12) (Fig. 1; paragraph 0012).  Stelzer fails to disclose the support line is housed in a sock.  Wartmann teaches a support line (cable) is housed in a sock (tubular reinforcement member) (paragraph 0022).  It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the support line as disclosed above with the sock as taught by Wartmann to protect damage to the support caused by contact between the support line and the net.  

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Stelzer et al. in view of Diego as applied to claim 1 above, and further in view of Wartmann.  Stelzer further discloses a support line (13) is attached to an edge of the net (12) (Fig. 1; paragraph 0012).  Stelzer in view of Diego fails to disclose the support line is housed in a sock.  Wartmann teaches a support line (cable) is housed in a sock (tubular reinforcement member) (paragraph 0022).  It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the support line as disclosed above with the sock as taught by Wartmann to protect damage to the support caused by contact between the support line and the net.  

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Stelzer et al. in view of Nishita et al. (US 8,079,571).  Stelzer discloses all of the claim limitations except the support line is threaded through one or more apertures of the deflection net.  Nishita teaches a support line (support rope member 31) is threaded through one of more apertures of the deflection net (30) (Fig. 2; col. 6, lines 35 - 38). It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the apparatus as disclosed above with the support line threaded through one or more apertures of the deflection net as taught by Nishita to allow the support line to provide a uniform amount of support along the entire length of the net.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Stelzer et al. in view of Diego as applied to claim 1 above, and further in view of Nishita et al.  Stelzer in view of Diego discloses all of the claim limitations except the support line is threaded through one or more apertures of the deflection net.  Nishita teaches a support line (support rope member 31) is threaded through one of more apertures of the deflection net (30) (Fig. 2; col. 6, lines 35 - 38). It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the apparatus as disclosed above with the support line threaded through one or more apertures of the deflection net as taught by Nishita to allow the support line to provide a uniform amount of support along the entire length of the net.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Stelzer et al. in view of Codario, Jr. (US 5,732,935).  Stelzer fails to disclose the net is at least partly folded onto itself and both sides of the fold are supported by the support line.  Codario teaches a net (netting 76) is at least partly folded onto itself (net is draped over the support line 56; draping the net is functionally equivalent to folding the net) and both sides of the fold are supported by the support line (cable 56) (Figs. 1 and 2; col. 5, lines 54 - 57).  It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the apparatus as disclosed above with the folded net as taught by Codario to allow the support line to provide a uniform amount of support along the entire length of the net.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Stelzer et al. in view of Diego as applied to claim 1 above, and further in view of Codario, Jr. Stelzer in view of Diego fails to disclose the net is at least partly folded onto itself and both sides of the fold are supported by the support line.  Codario teaches a net (netting 76) is at least partly folded onto itself (net is draped over the support line 56; draping the net is functionally equivalent to folding the net) and both sides of the fold are supported by the support line (cable 56) (Figs. 1 and 2; col. 5, lines 54 - 57).  It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the apparatus as disclosed above with the folded net as taught by Codario to allow the support line to provide a uniform amount of support along the entire length of the net.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Stelzer et al. in view of Sennhauser (US 2008/0006757).  Stelzer further discloses the line (13) comprises cable (paragraphs 0004 and 0012).  Stelzer fails to explicitly teach the line comprises a steel line or a synthetic rope.  Sennhauser teaches a cable (9) comprising steel (paragraph 0020).  It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the cable as disclosed by Stelzer with the steel material as taught by Sennhauser as a design consideration within the skill of the art to provide a line having a predetermined structural strength.  The selection of a known material based upon its suitability for the intended use is a design consideration within the skill of the art.  In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Stelzer et al. in view of Diego as applied to claim 1 above, and further in view of Sennhauser.  Stelzer further discloses the line (13) comprises cable (paragraphs 0004 and 0012).  Stelzer in view of Diego fails to explicitly teach the line comprises a steel line or a synthetic rope.  Sennhauser teaches a cable (9) comprising steel (paragraph 0020).  It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the cable as disclosed by Stelzer with the steel material as taught by Sennhauser as a design consideration within the skill of the art to provide a line having a predetermined structural strength.  The selection of a known material based upon its suitability for the intended use is a design consideration within the skill of the art.  In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Stelzer et al. in view of Cox et al. (US 2006/0091371).  Stelzer discloses all of the claim limitations except high visibility tape or protective sheathing is placed around the line.  Cox teaches a protective sheathing (deflector sleeve) is placed around the line (cable) (Fig. 2; abstract; paragraphs 0002 and 0006) to prevent damage to the cable caused by detrimental blows from falling rocks.  It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the line as disclosed by Stelzer with the protective sheathing as taught by Cox to prevent damage to the line caused by detrimental blows from falling rocks.  

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Stelzer et al. in view of Diego as applied to claim 1 above, and further in view of Cox et al.  Stelzer in view of Diego discloses all of the claim limitations except high visibility tape or protective sheathing is placed around the line.  Cox teaches a protective sheathing (deflector sleeve) is placed around the line (cable) (Fig. 2; abstract; paragraphs 0002 and 0006) to prevent damage to the cable caused by detrimental blows from falling rocks.  It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the line as disclosed by Stelzer with the protective sheathing as taught by Cox to prevent damage to the line caused by detrimental blows from falling rocks.  

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Stelzer et al. in view of Tucker (US 4,632,605).  Stelzer further discloses the anchors comprise anchor plates (43) and an eye (48) coupled to the plate to which a line (cable 17) is coupled (Fig. 3; paragraph 0025).  Stelzer fails to disclose the base plate is made of steel.  Tucker teaches an anchor plate (37) is made of steel (col. 7, lines 12 – 15).  It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the anchor plates as disclosed above with the steel material as taught by Tucker to provide the anchor plate with a predetermined amount of structural strength.  The selection of a known material based upon its suitability for the intended use is a design consideration within the skill of the art.  In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Stelzer et al. in view of Diego as applied to claim 1 above, and further in view of Tucker.  Stelzer further discloses the anchors comprise anchor plates (43) and an eye (48) coupled to the plate to which a line (cable 17) is coupled (Fig. 3; paragraph 0025).  Stelzer in view of Diego fails to disclose the base plate is made of steel.  Tucker teaches an anchor plate (37) is made of steel (col. 7, lines 12 – 15).  It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the anchor plates as disclosed above with the steel material as taught by Tucker to provide the anchor plate with a predetermined amount of structural strength.  The selection of a known material based upon its suitability for the intended use is a design consideration within the skill of the art.  In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Stelzer et al.  Stelzer further discloses the net (12) (paragraph 0012) comprises a plurality of apertures (Examiner takes the position that a net inherently includes a plurality of apertures.)  Stelzer fails to explicitly teach each aperture being about 55mm x 55mm in size.  Examiner takes the position that the size of each aperture lacks criticality in the claims and is a design consideration within the skill of the art based upon the size of the rocks, debris, etc. to be deflected by the deflection system.  A change in the size of a prior art device is a design consideration within the skill of the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Stelzer et al. in view of Chiang (US 2003/0199214).  Stelzer fails to disclose the net is formed of a polyester (PET) or a polyvinyl alcohol (PVA), or a combination thereof, and includes Kevlar reinforcing.  Chiang teaches the net (netting) is formed of a polyester (polyester fibers) and includes Kevlar reinforcing (Kevlar fibers) (paragraph 0014).  It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the anchor plates as disclosed above with the polyester and Kevlar reinforcing as taught by Chiang as a design consideration within the skill of the art.  The selection of a known material based upon its suitability for the intended use is a design consideration within the skill of the art.  In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Stelzer et al. in view of Diego as applied to claim 1 above, and further in view of Chiang.  Stelzer in view of Diego fails to disclose the net is formed of a polyester (PET) or a polyvinyl alcohol (PVA), or a combination thereof, and includes Kevlar reinforcing.  Chiang teaches the net (netting) is formed of a polyester (polyester fibers) and includes Kevlar reinforcing (Kevlar fibers) (paragraph 0014).  It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the anchor plates as disclosed above with the polyester and Kevlar reinforcing as taught by Chiang as a design consideration within the skill of the art.  The selection of a known material based upon its suitability for the intended use is a design consideration within the skill of the art.  In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Stelzer et al. in view of Imajima (JP 07310378).  Stelzer discloses all of the claim limitations except the net is coated with at least one of a flame-resistant coating and an anti-static coating.  Imajima teaches a net (1) is coated with a flame-resistant material (cement) (Fig. 2; abstract).  It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the net as disclosed above with the flame-resistant coating as taught by Imajima to prevent damage to the deflection system due to exposure to heat.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Stelzer et al. in view of Diego as applied to claim 1 above, and further in view of Imajima.  Stelzer in view of Diego discloses all of the claim limitations except the net is coated with at least one of a flame-resistant coating and an anti-static coating.  Imajima teaches a net (1) is coated with a flame-resistant material (cement) (Fig. 2; abstract).  It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the net as disclosed above with the flame-resistant coating as taught by Imajima to prevent damage to the deflection system due to exposure to heat.

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Stelzer et al. in view of Jang (KR 20060135586).  Stelzer fails to disclose the net includes a releasable opening for removing debris caught by the net.  Jang teaches a net includes a releasable opening (door 13) for removing debris caught by the net (12) (Figs. 1, 2, and 4; abstract; pages 2 and 3 of the attached translation of the specification) so that a damaged part of the fence can be easily replaced or repaired when a rock falls into the fence, thereby reducing maintenance costs. It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the apparatus as disclosed above with the releasable opening as taught by Jang so that a damaged part of the deflection system can be easily replaced or repaired when a rock falls into the net, thereby reducing maintenance costs.

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Stelzer et al. in view of Diego as applied to claim 23 above, and further in view of Jang.  Stelzer in view of Diego fails to disclose the net includes a releasable opening for removing debris caught by the net.  Jang teaches a net includes a releasable opening (door 13) for removing debris caught by the net (12) (Figs. 1, 2, and 4; abstract; pages 2 and 3 of the attached translation of the specification) so that a damaged part of the fence can be easily replaced or repaired when a rock falls into the fence, thereby reducing maintenance costs. It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the apparatus as disclosed above with the releasable opening as taught by Jang so that a damaged part of the deflection system can be easily replaced or repaired when a rock falls into the net, thereby reducing maintenance costs.
ConclusionAny inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN D ANDRISH whose telephone number is (571)270-3098. The examiner can normally be reached M-F: 6:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SEAN D ANDRISH/Primary Examiner, Art Unit 3678                                                                                                                                                                                                        



SA
5/13/2022